DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/24/2021 has been entered. 
Notice to Applicant
This communication is in response to the amendment filed 05/24/2021. Claim 11 has been amended. Claim 15 has been canceled. Claims 11, 13, 16-20 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11, 13, 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 11 is drawn to a method which is within the four statutory categories (i.e., method).
Independent claim 11 recites providing an opiate reduction treatment, comprising: generating a Patient Identification Number (PIN) including one or more fields; collecting raw data corresponding to a plurality of test results; determining a bin in the PIN that corresponds to the raw data; converting the raw data into a scored value, including: creating inputs from the raw data corresponding to the plurality of test 
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions). That is, the claim encompasses rules or instructions to help a user (i.e., doctor) analyze patient data and provide recommendations to improve the patient’s health, which is described as human activity in ¶ 0038-0040 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 11 recites additional elements (i.e., neural network, database) to perform the abstract idea. Looking to the specifications, a neural network is described at a high level of generality (¶ 0055-0056), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the neural network and database only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Furthermore, “collecting raw data” only provides the input data for the 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. Also, the limitations of “collecting raw data corresponding to a plurality of test results” and “delivering to a patient an opioid reduction treatment” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Bird et al. (U.S. Patent App. Pub. No. US 2006/0143022 A1) (Bird: ¶ 0048) Jenkins (U.S. Patent App. Pub. No. US 2016/0357924 A1) (Jenkins: ¶ 0094; ¶ 0130), collecting data corresponding to test results is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.” As evidenced by Jenkins (U.S. Patent App. Pub. No. US 2016/0357924 A1) (Jenkins: ¶ 0122-0123) and Whiddon et al. (U.S. Patent App. Pub. No. US 2011/0288886 A1) (Whiddon: ¶ 0045; ¶ 0109; ¶ 0123), delivering an opioid reduction treatment to a patient is well-understood, routine, and conventional and well-understood, routine, and conventional elements/functions cannot provide “significantly more.”
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 

Claims 13, 16-19 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claim 20 further recites the additional elements of “storing a revised treatment plan in the database,” which does not add a meaningful limitation to the process of generating a recommendation, and as such, amounts to insignificant extrasolution activity. The limitations of “storing a revised treatment plan in the database” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Whiddon et al. (U.S. Patent App. Pub. No. US 2011/0288886 A1) (Whiddon: ¶ 0045), storing a revised treatment plan in a database is well-understood, routine, and conventional; also, storing and retrieving information in memory has been recognized by the courts as well-understood, routine, and conventional elements/functions, and thus, do not amount to “significantly more” than the judicial exception. See: MPEP § 2106.05(d)(II). Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 13, 15, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (U.S. Patent App. Pub. No. US 2006/0143022 A1, hereinafter referred to as "Bird") in view of “IDGenerator: unique identifier generator for epidemiologic or clinical studies” (doi: 10.1186/s12874-016-0222-3; hereinafter referred to as "Olden") and Jenkins (U.S. Patent App. Pub. No. US 2016/0357924 A1).
Regarding (currently amended) claim 11, Bird teaches a method…, comprising: 
collecting raw data corresponding to a plurality of test results (Bird: ¶ 0048, i.e., Examiner interprets the “consumer and provider (staff member) response to…standardized tests” as the claimed raw data); 
(Bird: ¶ 0068, i.e., Examiner interprets “the results of the standardized test…calculated as one component of the overall score” after “the converted scores are summed and divided by the number of tests” as the claimed conversion), including: 
creating inputs from the raw data corresponding to the plurality of test results (Bird: ¶ 0068, i.e., “the results of the standardized test may determine a goal or objective and also is calculated as one component of the overall score”); 
applying a weight to the inputs to generate weighted results, each one of the weighted results corresponding to one of the inputs (Bird: ¶ 0068, i.e., “each test has its own rule and that will need to be applied to the general rules so that this will be considered in the general overall scoring of this section. The standardized test score will be multiplied by a weighted variable”); 
summing the weighted results to generate a summed output (Bird: ¶ 0068, i.e., “the standardized test score will be multiplied by a weighted variable. If there is more than one standardized test, the converted scores are summed”); 
dividing the summed output by a number of tests to generate a result (Bird: ¶ 0068, i.e., “the converted scores are summed and divided by the number of tests”); and 
translating the result into the scored value (Bird: ¶ 0068, i.e., Examiner interprets “the results of the standardized test…calculated as one component of the overall score” after “the converted scores are summed and divided by the number of tests” as the claimed scored value); 
Yet, Bird does not explicitly teach, but Olden teaches, in the same field of endeavor,
generating a Patient Identification Number (PIN) including one or more fields (Olden: page 2, second column, i.e., “each participant was to be assigned a unique ID containing a number coding the study (to distinguish from other studies in our institute), a number coding the study track (local registry of residence based, clinic-based, or volunteers), a unique participant number (5-digits), a number or a character coding the study visit and a check digit”);
determining a bin in the PIN that corresponds to the raw data (Olden: page 2, second column, i.e., Examiner interprets the “number coding the study (to distinguish from other studies in our institute), a number coding the study track (local registry of residence based, clinic-based, or volunteers), a unique participant number (5-digits), a number or a character coding the study visit and a check digit” as the claimed bins; page 5, second column, i.e., Examiner interprets the “selection [V]…for generating IDs…with a new visit number” as the claimed determination of a bin that corresponds to the raw data because the block “[V] study visit” corresponds to the study data of a participant at a specific time point, which in the context of Bird, a person having ordinary skill in the art would have understood could be the claimed raw data); 
storing the scored value in the bin of the PIN (Olden: page 4, second column, “Technical implementation” section, i.e., Examiner interprets the values being scored is not functionally related to storing numerical values in the fields of the PIN and does not distinguish the claimed invention from the prior art. Olden teaches “the additional information (study center, study track, study visit) is added to the random number…The data is immediately stored,” which in the context of Bird, a person having ordinary skill in the art would have understood could be the claimed scored value); 
storing one or more other scored values in one or more other bins of the PIN, the one or more scored other values corresponding to another plurality of tests (Olden: page 4, second column, “Technical implementation” section, i.e., Examiner interprets the values being scored is not functionally related to storing numerical values in the bins of the PIN and does not distinguish the claimed invention from the prior art. Olden teaches “the additional information (study center, study track, study visit) is added to the random number…The data is immediately stored,” which in the context of Bird, a person having ordinary skill in the art would have understood could be the claimed other scored values), wherein the bin and the one or more other bins of the PIN provide a unique code for a particular patient at a particular time (Olden: page 5, second column, i.e., Examiner interprets the “ID” as the claimed PIN which is the same as the unique code because the ID is composed of “[C] study center, [T] study track, [N] a unique random number, [V] study visit and [X] check digit,” wherein “[N] a unique random number” identifies a particular patient and “[V]” identifies the study data of the participant at a particular time; page 7, first column, “Adding new visit” section, i.e., “the new IDs are the same as the previous IDs except for the part of the ID that codes the visit, which now carries the new visit”); 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the generation of a PIN, determination of a bin, and storage of values in bins of the PIN, as taught by Olden, within the system of Bird, with the motivation to “enhance data protection” (Olden: page 2, first column, third ¶).
Yet, Bird and Olden do not explicitly teach, but Jenkins teaches, in the same field of endeavor, a method for providing an opiate reduction treatment (Jenkins: ¶ 0131, i.e., “opiate withdrawal”; ¶ 0135, i.e., “the estimated time to medication withdrawal is determined…the time may be estimated as the time to reach minimum effector site concentration required to prevent withdrawal symptoms if dosage is reduced by a predetermined fraction (RD) and dosage history is continued in the future”), comprising:
predicting an opioid reduction treatment for a patient (Jenkins: ¶ 0131, i.e., “opiate withdrawal”; ¶ 0135, i.e., “the estimated time to medication withdrawal is determined…the time may be estimated as the time to reach minimum effector site concentration required to prevent withdrawal symptoms if dosage is reduced by a predetermined fraction (RD) and dosage history is continued in the future”), including 
providing as input values an output of the PIN and compound constituents to an input layer of a neural network (Jenkins: ¶ 0094, i.e., Examiner interprets the “information about a patient” including “dose and time of medication administration, information about other medication dosages and substance use, cognitive-objective stress scores, anxiety or depression scores input using a numeric or visual analog scale, galvanic skin conductance or other real-time physiologic clinical indicators obtained from sensors” as the claimed output of a PIN for a given patient from the PIN generator and compound constituents because the PIN includes values converted from raw data corresponding to the patient’s test results; ¶ 0130-0131), 
applying, by an intermediate layer of the neural network, the input values and compound constituents information to a stored representation of a database (Jenkins: ¶ 0131, i.e., Examiner interprets the “population model initially used to estimate the patient's time to medication dependence” as the claimed representation; ¶ 0135, i.e., “the database of patient information for the initial population model of mediation tolerance/dependence is updated to include the new information from the current patient”; ¶ 0162, i.e.,  Examiner interprets the “[assignment of] individual patients…to specific sub-models” based on the “[refinement] of the population model of medication tolerance/dependence” as the claimed mapping of the input layer to the output layer), wherein the database includes test results for a plurality of PINs (Jenkins: ¶ 0094, i.e., Examiner interprets the test results being for a plurality of PINs is not functionally related to a database including test results for a plurality of patients and does not distinguish the claimed invention from the prior art. Jenkins teaches “database 510” including “galvanic skin conductance or other real-time physiologic clinical indicators obtained from sensors,” which in the context of Bird and Olden, a person having ordinary skill in the art would have understood could be for a plurality of PINs; ¶ 0131, i.e., “a clinical indicator of opiate withdrawal may be sensor data from quantitative sensory testing device”) for a plurality of patients (Jenkins: ¶ 0097, i.e., “population data provided by the receiving module 702”; ¶ 0166) and associated compound constituents provided to each of the plurality of patients (Jenkins: ¶ 0094, i.e., “database 510…include dose and time of medication administration, information about other medication dosages and substance use”; ¶ 0130, i.e., “the data store 2010 includes information about the doses of medication taken by a patient and the times that the doses were taken…In a data store 2020, information representing the patient's concomitant medication use and substance use history is represented”), and 
generating, by an output layer of the neural network, an opioid reduction treatment prediction (Jenkins: ¶ 0131, i.e., “opiate withdrawal”; ¶ 0135, i.e., “the estimated time to medication withdrawal is determined…the time may be estimated as the time to reach minimum effector site concentration required to prevent withdrawal symptoms if dosage is reduced by a predetermined fraction (RD) and dosage history is continued in the future”); and 
(Jenkins: figure 1c, i.e., after “Display estimated time until medication dependence” 616 and “Estimated time to medication dependence is below a prescriber-set threshold?” 618, “Delay unlock of single-dose medication dispenser” 620 or “Do not delay unlock single-dose medication dispenser” 622; ¶ 0122-0123).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the prediction and delivery of an opioid reduction treatment for a patient using a neural network, as taught by Jenkins, with the system of Bird and Olden, with the motivation to “reduce the risk of drug tolerance and dependence, and which improve adherence to prescribed medication regimens” (Jenkins: ¶ 0002).
Regarding (previously presented) claim 13, Bird, Olden, and Jenkins teach the method of Claim 11, wherein the one or more fields of the PIN includes a static patient information profile (PIP) assigned to a patient (Olden: page 2, second column, i.e., “each participant was to be assigned a unique ID containing…a unique participant number (5-digits)”).
The obviousness of combining the teachings of Bird, Olden, and Jenkins are discussed in the rejection of claim 11, and incorporated herein.
Regarding (previously presented) claim 17, Bird, Olden, and Jenkins teach the method of Claim 11, wherein the scored value is a value within a number range, the number range indicating a medical condition severity (Bird: ¶ 0060, i.e., “the overall assessment score is determined by scoring and averaging the existing components (up to 5) of the associated assessment…(3) standardized test score…a pre-service score which determines the level of care”; ¶ 0061-0064).
The obviousness of combining the teachings of Bird, Olden, and Jenkins are discussed in the rejection of claim 11, and incorporated herein.
Regarding (original) claim 18, Bird, Olden, and Jenkins teach the method of Claim 17, wherein the number range is a range between 1 and 10 (Bird: ¶ 0060, i.e., “the current relationship between the score and level of care is:”; ¶ 0061, i.e., Examiner interprets the “1-60” as including the claimed range between 1 and 10).
.
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (U.S. Patent App. Pub. No. US 2006/0143022 A1, hereinafter referred to as "Bird") in view of “IDGenerator: unique identifier generator for epidemiologic or clinical studies” (doi: 10.1186/s12874-016-0222-3; hereinafter referred to as "Olden") and Jenkins (U.S. Patent App. Pub. No. US 2016/0357924 A1), as applied to claims 11, 13, 15, 17-18, further in view of Kohlbrecher et al. (U.S. Patent App. Pub. No. US 2016/0074573 A1).
Regarding (original) claim 16, Bird, Olden, and Jenkins teach the method of Claim 11.
Yet, Bird, Olden, and Jenkins do not explicitly teach, but Kohlbrecher teaches, in the same field of endeavor, wherein at least one of the one or more fields of the PIN corresponds to a compound formulation (Kohlbrecher: ¶ 0032, i.e., “drug container specific identification information, such as barcoded information on the container 3102 may include…medication identification information such as a medication name or solution within the IV container 3102…and/or medication order information, such as one or more of above information items and/or other medication order information specific to a particular patient 3104, and which may be a part of a medication order for a particular patient”; ¶ 0061, i.e., “the container ID may be a composite ID that includes patient ID or some portion thereof and an order ID related to that particular patient”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include a field of a PIN corresponding to a compound formulation, as taught by Kohlbrecher, with the system of Bird, Olden, and Jenkins, with the motivation to “ensure that the right drug is administered to the right patient” (Kohlbrecher: ¶ 0064).
Regarding (original) claim 19, Bird, Olden, and Jenkins teach the method of Claim 11, wherein the PIN represents a patient…profile at a first point in time (Olden: page 5, second column, i.e., “the selection [V] allows for generating IDs with the same unique [N] number and with a new visit number, in order to distinguish records for the same participant at different time points”; page 7, first column, “Adding new visit” section, i.e., “the new IDs are the same as the previous IDs except for the part of the ID that codes the visit, which now carries the new visit”).
(Kohlbrecher: ¶ 0032, i.e., Examiner interprets the “drug container specific identification information, such as barcoded information on the container 3102 may include…medication identification information such as a medication name or solution within the IV container 3102…and/or medication order information, such as one or more of above information items and/or other medication order information specific to a particular patient 3104, and which may be a part of a medication order for a particular patient” as the claimed PIN representing a patient pain profile because the medication can include morphine which is used to treat the patient’s pain; ¶ 0096). 
The obviousness of combining the teachings of Bird, Olden, Jenkins, and Kohlbrecher are discussed in the rejection of claim 16, and incorporated herein.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bird et al. (U.S. Patent App. Pub. No. US 2006/0143022 A1, hereinafter referred to as "Bird") in view of “IDGenerator: unique identifier generator for epidemiologic or clinical studies” (doi: 10.1186/s12874-016-0222-3; hereinafter referred to as "Olden") and Jenkins (U.S. Patent App. Pub. No. US 2016/0357924 A1), as applied to claims 11, 13, 15, 17-18, further in view of Whiddon et al. (U.S. Patent App. Pub. No. US 2011/0288886 A1, hereinafter referred to as "Whiddon").
Regarding (original) claim 20, Bird, Olden, and Jenkins teach the method of Claim 19, further comprising: 
providing an output of another PIN representing a patient pain profile at a second point in time (Olden: page 5, second column, i.e., “the selection [V] allows for generating IDs with the same unique [N] number and with a new visit number, in order to distinguish records for the same participant at different time points”; page 7, first column, “Adding new visit” section, i.e., “the new IDs are the same as the previous IDs except for the part of the ID that codes the visit, which now carries the new visit”); 
predicting another opioid reduction treatment using the other PIN (Jenkins: ¶ 0124, i.e., “determines conservative de-escalation regimen…incorporating future (de-escalation) dosing schedule that is different from the past dosing schedule”); and 

storing a revised treatment plan in the database (Whiddon: ¶ 0045, i.e., “in the case of an identified instance of drug dependency or addiction…update the treatment of the patient 20 to mitigate or reverse the formation of the drug dependency or addiction”; ¶ 0108, i.e., “the follow-up action panel 162 of the dynamic alert 153 indicates that the best course of action is to intervene in the medical treatment of the patient by reducing the pharmaceutical drug regimen and monitoring the patient more closely”; ¶ 0122, i.e., Examiner interprets the content of the data being stored is not functionally related to storage of an output in a database and does not distinguish the claimed invention from the prior art. Whiddon teaches “store data that has been…generated,” which in the context of Jenkins, a person having ordinary skill in the art would have understood could be a revised treatment plan).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the storage of a revised treatment plan in the database, as taught by Whiddon, with the system of Bird, Olden, and Jenkins, with the motivation to “expand the working data set…to utilize increasingly defined peer groups having greater specialization of information” (Whiddon: ¶ 0122).
Response to Arguments
Applicant's arguments filed 05/24/2021 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 05/24/2021.
In the remarks, Applicant argues in substance that:
Regarding the 112 rejections, “the amendments herein render the rejections moot.”
Regarding the 101 rejections, 
“Claim 11 is not directed to an abstract idea” because “Claim 11 does not recite elements that refer to the behavior of humans”;
“Claim 11 recites an integration into a practical application” because “The combination of elements is provided in a specific manner that sufficiently limits the 
“Claim 11 recites significantly more than an abstract idea” because “Claim 11 recites limitations that are not well-understood, routine, or conventional activities in the field, including at least determining a bin in the PIN that corresponds to raw data from a plurality of tests, converting raw test results values into a scored value, storing the scored value in a bin of the PIN, storing one or more other scored values in one or more other bins of the PIN, the one or more scored other values corresponding to another plurality of tests, wherein the bin and the one or more other bins of the PIN provide a unique code for a particular patient at a particular time, and also using the PIN to create inputs into a neural network. The recited limitations of Claim 11 addresses a specific technological means of generating a unique PIN and providing the claimed prediction”;
“Most users would not even be aware of these steps recited in Claim 11, as these steps are focused on a specific creation process and structure of a PIN to uniquely identify a patient, but the steps would not be performed by a user. A user is not the one following these steps. As such, these steps are not part of the abstract idea, but rather provide for a unique data structure created using the recited steps.”
Regarding the 103 rejections, the cited prior art references do not teach the amended limitations (i.e., “collecting raw data corresponding to a plurality of test results,” “determining a bin in the PIN that corresponds to the raw data,” “storing the scored value in the bin of the PIN,” “storing one or more other scored values in one or more other bins of the PIN, the one or more scored other values corresponding to another plurality of tests, wherein the bin and the one or more other bins of the PIN provide a unique code for a particular patient at a particular time”) because “Olden is clearly merely discloses that that a random number is generated using a 
In response to Applicant’s argument that (a) regarding the 112 rejections, “the amendments herein render the rejections moot”:
It is respectfully submitted that Examiner withdraws the aforementioned 112 rejections of claims 11, 15, as the amendments have rendered the rejections moot.
In response to Applicant’s argument that (b) regarding the 101 rejections:
“Claim 11 is not directed to an abstract idea” because “Claim 11 does not recite elements that refer to the behavior of human”:
“Most users would not even be aware of these steps recited in Claim 11, as these steps are focused on a specific creation process and structure of a PIN to uniquely identify a patient, but the steps would not be performed by a user. A user is not the one following these steps. As such, these steps are not part of the abstract idea, but rather provide for a unique data structure created using the recited steps”:
It is respectfully submitted that the recited claims encompass rules or instructions to help a user (i.e., doctor) analyze patient data and provide recommendations to improve the patient’s health, which is described as human activity in ¶ 0038-0040 of the specification (i.e., “The primary interface to the medical system will be the primary physician. The primary physician can evaluate a particular patient through a physical exam, evaluating drug tests that are specifically focused on drug use and pain, keeping in mind that each patient is unique in their source of the pain and in their therapeutic regimen that they may follow”; “The physician at this point utilizes a physical examination of block 106, a questionnaire at block 108, lab tests at block 110, and patient history at block 112 in order to collect data on a particular patient at a particular time. This will allow a profile of the patient to be determined,” “taking the consolidated patient data collected in the patient visit and processing it to provide a condensed and more focused profile of a particular patient. This profile will result in a unique Patient Identification Number (PIN)”), and covers managing personal behavior or relationships or interactions between people, which is within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.

Applicant argues “Most users would not even be aware of these steps recited in Claim 11, as these steps are focused on a specific creation process and structure of a PIN to uniquely identify a patient, but the steps would not be performed by a user. A user is not the one following these steps.” However, the claims are not limited, such that the claimed method is not performed by a user; in fact, a user is capable of performing the following rules or instructions: “determining a bin in a PIN corresponding to raw data from a plurality of tests, creating a [scored] value from the raw data, storing the scored value in the bin of the PIN, and storing one or more other scored values in one or more other bins of the PIN, the one or more scored other values corresponding to another plurality of tests.” Even if “the steps [are not] performed by a user” (i.e., the claimed “method” is computer implemented), the “creation process…of a PIN” is interpreted as activity that a doctor performs for his patient, which is part of the abstract idea, and a generic computer implementing the method amounts to no more than mere instructions to apply the exception.
“Claim 11 recites an integration into a practical application” because “The combination of elements is provided in a specific manner that sufficiently limits the use of any alleged abstract idea to the practical application of generating a Patient Identification Number (PIN) including one or more fields” and “these recited elements of Claim 11 provide a technological improvement for using a neural network to make the claimed predictions…the claim, as a whole, is more than a drafting effort designed to monopolize the alleged judicial exception”:

Applicant argues “a technological improvement for using a neural network to make the claimed predictions”; however, “[making] the claimed predictions” is interpreted as part of the abstract idea, not a technological problem. Furthermore, although the claims recite a “neural network,” it is described at a high level of generality, such that it amounts to no more than mere instructions to apply the exception using generic computer components and only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. As Applicant states, the claims use a neural network to perform the abstract idea; the claims do not technologically improve the neural network. 
Applicant argues “the claim, as a whole, is more than a drafting effort designed to monopolize the alleged judicial exception,” but evaluating whether “the claim, as a whole, is more than a drafting effort designed to monopolize the alleged judicial exception” is not a standalone test of subject matter eligibility. 
“Claim 11 recites significantly more than an abstract idea” because “Claim 11 recites limitations that are not well-understood, routine, or conventional activities in the field, including at least determining a bin in the PIN that corresponds to raw data from a plurality of tests, converting raw test results values into a scored value, storing the scored value in a bin of the PIN, storing one or more other scored values in one or more other bins of the PIN, the one or more scored other values corresponding to another plurality of tests, wherein the bin and the one or more other bins of the PIN provide a unique code for a particular patient at a particular time, and also using the PIN to create inputs into a neural network. The recited limitations of Claim 11 addresses a specific technological means of generating a unique PIN and providing the claimed prediction”:
Applicant argues “Claim 11 recites limitations that are not well-understood, routine, or conventional activities in the field.” However, claim limitations which Applicant points to (i.e., “determining a bin in the PIN that corresponds to raw data from a plurality of tests, converting raw test results values into a scored value, storing the scored value in a bin of the PIN, storing one or more other scored values 
Applicant argues “The recited limitations of Claim 11 addresses a specific technological means of generating a unique PIN and providing the claimed prediction,” but “generating a unique PIN and providing the claimed prediction” is interpreted as part of the abstract idea, not a technological problem.
Examiner maintains the 101 rejections of claims 11, 13, 16-20 which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references do not teach the amended limitations (i.e., “collecting raw data corresponding to a plurality of test results,” “determining a bin in the PIN that corresponds to the raw data,” “storing the scored value in the bin of the PIN,” “storing one or more other scored values in one or more other bins of the PIN, the one or more scored other values corresponding to another plurality of tests, wherein the bin and the one or more other bins of the PIN provide a unique code for a particular patient at a particular time”) because “Olden is clearly merely discloses that that a random number is generated using a random number generator, and then adding additional information to the random number, as well as including a new visit number to distinguish records for different visits.”: 
It is respectfully submitted that Applicant fails to specify why or how Olden’s “[mere disclosure] that a random number is generated using a random number generator, and then adding additional information to the random number, as well as including a new visit number to distinguish records for different visits” does not teach the aforementioned claim limitations.
Regardless, Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571) 272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.H./Examiner, Art Unit 3626 


/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626